IN THE COMMONWEALTH COURT OF PENNSYLVANIA


City of Philadelphia                      :
                                          :
           v.                             : No. 1783 C.D. 2017
                                          :
Richard J. Silverberg                     :
& Associates, P.C.                        :
and Richard J. Silverberg,                :
                    Appellants            :

                                    ORDER

            NOW, June 3, 2019, having considered appellants’ application for

reargument and appellee’s answer in response thereto, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge